DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a Non-Final Office Action in response to communications received Nov. 19, 2020.  Claim 2, 8, 23-24 have been canceled. Claims 1, 7 and 25-26 have been amended.  No new claims have been added.  Therefore, claims 1, 3-7, 9-22 and 25-26 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the discussion of a hypothetical system does not dismiss that at the filing of the applicant’s argument no trading system supported pairs trading of unrelated securities.  The examiner respectfully disagrees with the premise of applicant’s argument.  As provided by Pasquariello unrelated securities 
Furthermore, there is evidence that applicant’s argument that trading systems have not previously traded unrelated securities is invalid, the examiner provides:  “Household Heterogeneity and Asset Trade: Resolving the Equity Premium Puzzle in Three Countries” by Kocherlakota (2008), Imperfect Competition, Information Heterogeneity, and Financial Contagion by Pasquariello (2003); Pairs Trading Profits in Commodity Futures Markets by Bianchi (2009).  Applicant’s argument is not persuasive.  The rejection is maintained.
(2) In the remarks applicant argues that the claimed functions to perform the claimed trading of securities is not recited at a high level of generality.  Specifically applicant points to the detailed limitations and span longer than a page length.  The examiner disagrees that simply listing a long list of functions alone in order to apply or perform a trade is not an indication of patent eligibility. With respect to the functions themselves as being “detailed”, the applicant does not point to the “details” that go beyond high level functions.  Applicant does not explain how the functions including “displaying”, 
(3)  In the remarks applicant argues that the response with respect to example 42 in the previous Office Action is misunderstood as the response isolates hardware components of a claim and that those claimed components are generic.  The examiner disagrees with the premise of applicants argument.  The previous Office Action does not only consider the hardware components but also considers the functions recited as a combination of parts or as a whole.  Applicant ignores the analysis in the previous Office action where the combination of parts and the claimed subject matter as a whole analysis.  See previous Office Action analysis under step 2A prong 2 and 2B.  With respect to example 42, applicant makes a conclusory statement and fails to provide an argument related to example 42 and the current limitations.  In example 42, patent eligibility was found in providing a technical solution to a problem rooted in technology.  The current application is not directed toward a solution to a problem rooted in technology, but rather a trade process to trade unrelated securities.  The rejection is maintained.
(4) In the remarks applicant points to Ex Parte Smith (2018-000064) of a hybrid system arguing the board found that structural improvements to the physical components was not necessary. Rather a technical improvement is patent eligible. Applicant argues that the current application similar to Ex Parte provides a technical improvement over 
(5)  In the remarks applicant argues that the claimed system configuration improves the deficiencies of pairs trading of unrelated trades.  Applicant argues that the limitations enable users to select each leg of a proposed trade combination which can include unrelated trades.  Applicant argues that the limitations present information for the user to choose, and process so that user risk is minimized.  The applicant argues that system test the combination of the pairs to determine whether compatibility exist between two legs of an electronic system.  Applicant argues that conventional systems do not provide these functions.  The examiner disagrees.  The prior art references Maynard and Davidowitz teach the process claimed and the prior art reference Davidowitz acknowledges cross asset trading can be traded in the system disclosed.   The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
 (1) In the remarks applicant argues that the prior art references fail to teach 
testing, by the programmed computer, said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg by:
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair, 
determining whether sufficient liquidity exists in the market data for both the first security and the second security, 
responsive to determining that sufficient liquidity exists, determining whether relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security, and 
responsive to determining that sufficient liquidity exists in the market for both the first security and the second security and that the relationship between the first security and the second security exists, affirming that the pairing compatibility exists;
The examiner respectfully disagrees.  With respect to limitation “testing, by the programmed computer, said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg” The prior art Maynard teaches testing combination for compatibility-
[0032] Thus, in this example, the processor calculates the valid spread range for this order to be 0.10-0.30. The spread range is calculated as follows: (i) multiply the BBO prices by the ratio to get the ratio-adjusted prices; (ii) using the ratio-adjusted prices total the at-market ask prices for the buy legs and the total at-market bid prices for the sell legs; (iii) subtract the sell total from the buy total (this yields 0.30); (iv) repeat step ii using the opposite side of the BBO and total bid prices for buy legs and total offer prices for sell legs; and (v) subtract sell total from buy total (this yields 0.10). The complex order process 13 uses this spread range to maximize the matching possibilities (and thus liquidity available) for the complex order. For a complex order, the price of each leg can vary, but the net price cannot be greater than 0.30 per contract. The bottom of the range is also referred to as the synthetic low. The top of the range is referred to as the synthetic high. 
[0034] FIG. 2 shows the operation of the complex order process 13 according to an embodiment of the invention. At Step 201, a complex order is entered into the system by a PMM (primary market maker), CMM (competitive market maker), or EAM (electronic exchange member). At Step 202, the system validates the complex order. A valid complex order has a net price (which may be specified as fixed price or market price) and at least one leg. Each leg includes: (1) the series; (2) the ratio; (3) buy or sell value; and (4) the quantity. If the complex order is not valid, the complex order is rejected. If the complex order is valid, the complex order is sent to the orderbook 11 and displayed to market participants 19, 21. At Step 203, the system introduces an optional delay of n seconds before the processor starts seeking matches for the complex order. The purpose of the delay is to provide market participants 19, 21 with an opportunity to trade against the order and/or improve the execution price of the order through submitting inverse (or opposite) orders. This parameter can be changed dynamically intraday by the administering exchange and can optionally be set to zero. If the complex order is traded during the delay period, the complex order is removed from the book and reported to the relevant market participants.
it checks the BBO for each leg of the complex order. The complex order process 13 rechecks the BBO each time it is retriggered. The complex order process 13 is retriggered by certain events, such as, for example: (1) a series status change; (2) a BBO update; (3) an OPRA BBO update; and (4) a complex order update. When the complex order process 13 is triggered, it: (a) selects the complex orders relating to the complex order or series that caused the trigger from the orderbook 11; (b) lists the selected complex orders by receipt time; (c) groups the selected complex orders by identical leg characteristics; and (d) sorts the selected complex orders with identical leg characteristics in price-time priority. 
[0036] At Step 205, the complex order process 13 uses validations to determine whether the complex order is marketable against other complex orders and regular orders. The validations include determining whether: (1) the series for each leg has a valid price; (2) the series for each leg has a valid trading status; (3) a prior primary complex order with the same attributes partially traded; and (4) a prior primary complex order with the same attributes did not fail. If a prior complex order with the same attributes failed to be matched, the complex order process 13 skips the complex order. 
[0038] If the complex order is not marketable, the complex order is not traded and the system loops back to monitoring the BBO at Step 204 and waits for the complex order process 13 to retrigger. If the complex order is marketable, the complex order process 13 determines whether an inverse complex order or regular orders on the orderbook offer a better price to trade the complex order at Step 206. To do so, the complex order process 13 (1) sorts the inverse complex orders by price then time priority, ignoring such orders if (a) they are less than the net price that was requested by the complex order, and (b) their net price is outside of the valid spread range of the complex order; and (2) checks the best complex order price against the current best matching price against regular orders. 

Please note explicit teaching of checking/testing whether the order is marketable and then goes through a series of items to determine a match (i.e. compatibility).  
With respect to the limitation “retrieving market data comprising liquidity for each of the first security and the second security in the request to pair”, the prior art Maynard recognizes there is a need to determine liquidity on the options to fill an order (see para 0067).  The prior art Davidowitz teaches in para 0061-0062 receiving market data from which market parameters are derived including the calculation of liquidity based on bids and offers.  The prior art teaches in para 0072 a rule check on spread parameters where the rule check includes determining whether order ratios such at that all of the orders do not exceed current liquidity.   Davidowitz explicitly identifies that liquidity is a parameter for consideration in testing for compatibility.  The prior teaches in Abstract –
With respect to the limitation “determining whether sufficient liquidity exists in the market data for both the first security and the second security”, the prior art Maynard teaches determining if liquidity is sufficient on the options or markets (see para 0067)
The prior art Davidowitz teaches in at least para 0062 calculating liquidity based on current bids and offers, and teaches in para 0072 checking the current market liquidity by “the average size of a number of the top bids or asks, the total number of shares in a number of the top bids or asks, and the like. In certain embodiments, if the rule check is not met, the line order is not generated; however, in the present embodiment, the system automatically reduces the size of the line orders according to the Order Ratios such that all of the orders do not exceed the then current liquidity” –see also para 0105, the rejection is maintained. 
With respect to the limitation “responsive to determining that sufficient liquidity exists, determining whether relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security, and responsive to determining that sufficient liquidity exists in the market for both the first security and the second security and that the relationship between the first security and the second security exists, affirming that the pairing compatibility exists”, the examiner respectfully disagrees with applicant’s statement.  The prior art Davidowitz teaches 
[0010] One embodiment of the invention directed to a system for initiating trading of a spread of two or more securities in one or more markets. This embodiment of the system includes one or more processors configured to: identify spread parameters pertaining to the securities; receive market data relating to the two or more securities of the spread; determine whether the market data falls within certain spread parameters, and if the market data falls within the certain spread parameters; initiate a first order for a first security of the spread in a foreign currency; initiate a second order for a second security of the spread, whereby second order is in conjunction with the first order at a selected ratio to reduce the risk of adverse price movements in the first security; and initiate an FX Order to offset foreign exchange exposure resulting from the first order. 
Please note that the prior art teaches determining whether the market data of the two or more securities falls within certain spread parameter and teaches initiating the first and second order when the second order is in conjunction with the first  order. 
[0062] When the market data is received, in step 315, the spread engine 20 derives market parameters from the current market data by continuously performing the appropriate operations, if any. For example, based on the trader's preferences (as indicated by the spread parameters), where market data is received for securities in foreign markets, the spread engine 20 continuously converts the market data to the currency selected by the trader in the spread parameters, utilizing the current foreign exchange rate as received from FX Trader. The spread engine 20 then derives the market parameters based on the foreign exchange rate. Where market data is received from FX Trader, that market data may be converted by FX Trader to the currency selected by the trader in the spread parameters. Other exemplary operations to arrive at the market parameters include receiving bid and ask prices and calculating the difference, calculating liquidity based on current bids and offers and the like. 
 [0065] In step 325, the spread engine 20 reads the trader's active spreads. In step 330, the spread engine 20 determines whether an active spread is in-line with the current market parameters by applying the rule associated with the spread. According to the present embodiment of the invention, a spread is considered to be in-line when the Current Spread is greater than or equal to the Spread Limit. Thus, the rule can be expressed as: the spread is in-line if Current Spread>=Spread Limit. The Spread Limit generally is a value entered by the trader (or predetermined in alternate embodiments), which sets the minimum spread relationship between the two or more securities in a spread at which market orders for the securities should be executed. The Current Spread is the current spread value between two or more securities derived from real-time market data received by the spread engine 20. 
See also para 0066-0072
Please note that the prior art explicitly teaches determining whether a relationship/conjunction/parameters exist between securities and that those 
(2)  Applicant argues that Pasquariello does not contemplate the test functions and fails to teach anything related to determining whether a relationship exist between the securities, as the prior art provides theoretical models that includes deriving closed form solutions for prices/liquidity/strategies as a function of the number of market participants.  Applicant argues that the previous Office Action fails to establish prima facia obviousness.   The examiner respectfully disagrees.  Applicant argument is based on the modelling of Pasquariello and ignores that the prior art explicitly teaches that the trades that are model are transaction in markets on exchanges.  (see at least page 2).  Furthermore, applicant ignores that “unrelated” security trading is simply a type of complex trading.  The prior art Maynard explicitly teaches a trading system and method for complex trades.   As discussed before, according to SEC, rule 6.53C complex orders are regulated on the exchange markets and a subcategory of complex order are unrelated securities.  Although Maynard does not recite every type of sub-category of complex orders, the prior art makes clear that the system and method are for the specific purpose of executing complex orders.  Applicant does not address the motivation to combine of the Office action but rather simply states because the analysis of Pasquariello is modelling complex orders that one can ignore the motivation of Maynard for determining liquidity of complex orders can be combined with Pasquariello which teaches a modelling of complex orders that include unrelated securities in order . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, , 9-11, 25, 5-6 and 13-14; Claims 7, 12,15-16, 19-20 , 26, 17-18 and 21-22 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1, 3-4, 25, 5-6, 9-11 and 13-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer-implemented method, as in independent Claim 1 and in the therefrom dependent claims. Such methods fall under the statutory category of "process."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to perform a trade by storing order books and data, displaying tradable pairs, receiving input request to pair first and second security legs, testing pair combination, retrieving market data, determining 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computer database to (1) storing order books and data, (2) displaying tradable pairs, (3) receiving input request to pair first and second security legs, (4) testing pair combination, (5) retrieving market data, (6) determining sufficient liquidity exists-determining whether relationship exist between securities defined by investor demand, (7) responsive to determining sufficient liquidity-affirming compatibility exists, (8) creating a tradable pair, (9) create an order book and (10) executing tradable pair.. The functions are is recited at a high-level of 
When considered as a combination of parts of limitations (1)-(3) are directed toward insignificant extra solution activity of storing, outputting and receiving data.  The combination of parts of limitations (3)-(9) is directed toward a market transaction which includes receiving orders, testing combinations and analyzing market data in order to create an order and an order book, which is a common business practice.  The claim recites operations that would normally take place in performing trades. Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the combination of parts and/or the claimed limitations as a whole is not directed toward a particular technical process or to improve upon technology or a technological technique, but instead to receive, test, determine and executed trade orders.  Accordingly the 
This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The method claims as a combination of parts/as a whole simply recite the concept of defining and processing a trade. The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions. The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts. The steps are still a combination made to perform a trade. The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, technical process that is unique for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any technical process that goes beyond applying the abstract idea using computer technology performed for pairs trading, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea a programmed computer comprising a database and display device -is purely functional and generic. Nearly every computer will include a “database” and “display device” capable of performing the basic recited functions required by the method claims. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to define, store, display, test, create tradable pair, create order book -—are some of the most basic functions of a computer in the realm of processing trades. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing'... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161,1168 (Fed. Cir. 2018). Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception. The specification supports the analysis that the additional elements of a programmed computer is well understood, routine and conventional (see Specification FIG. 4; para 0029-0034). According to 2106.05 well-understood and 
Evidence that unrelated security pairs trading is well known and not a new concept in pairs trading the examiner provides:
 “Household Heterogeneity and Asset Trade: Resolving the Equity Premium Puzzle in Three Countries” by Kocherlakota (2008), Imperfect Competition, Information Heterogeneity, and Financial Contagion by Pasquariello (2003); Pairs Trading Profits in Commodity Futures Markets by Bianchi (2009)
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts. The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 3-4, 25, 5-6, 9-11 and 13-14 these dependent claim have also been reviewed with the same analysis as independent claim.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 23-4, 25, 5-6, 9-11 and 13-14 are directed towards patent eligible subject matter, 
In reference to Claims 7, 12,15-16, 26, 17-18, 19-20 and 21-22:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer system, as in independent Claim 7 and in the therefrom dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 7 recites a system functions to perform a trade by storing order books and data, displaying tradable pairs, receiving input request to pair first and second security legs, testing pair combination, retrieving market data, determining sufficient liquidity exists-determining whether relationship exist between securities defined by investor demand, responsive to determining sufficient liquidity-affirming compatibility exists, creating a tradable pair, create an order book and execute tradable pair. The claimed limitations which under its broadest reasonable interpretation, is rooted in a business solution in a financial pairs trading system for unrelated/inter-commodity securities. The claims at issue is directed/drawn to the abstract idea of unrelated/inter-commodity pairs trading. That is, other than reciting programmed computer to perform the abstract idea and a display device to display, the claimed limitations as a whole are directed toward the sub-category of market activities and commercial interactions of the category of methods of organizing human activity such as fundamental economic practices. These concepts are enumerated in Section I 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computer database to (1) storing order books and data, (2) displaying tradable pairs, (3) receiving input request to pair first and second security legs, (4) testing pair combination, (5) retrieving market data, (6) determining sufficient liquidity exists-determining whether relationship exist between securities defined by investor demand, (7) responsive to determining sufficient liquidity-affirming compatibility exists, (8) creating a tradable pair, (9) create an order book and (10) execute tradable pair.. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components. Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details. This is true with respect to the functional limitations “defining”, “storing”, “displaying”, “transmitting”, “testing”, “creating” and “displaying,” as the claimed limitations do not provide any particular technical process or technology to perform the recited steps. 
When considered as a combination of parts of limitations (1)-(3) are directed toward insignificant extra solution activity of storing, outputting and receiving data.  The combination of parts of limitations (3)-(9) is directed toward a market transaction which includes receiving orders, testing combinations and analyzing market data in order to create an order and an order book, which is a common business practice.  The 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the combination of parts and/or the claimed limitations as a whole is not directed toward a particular technical process or to improve upon technology or a technological technique, but instead to define, store and process trade orders. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The method claims as a combination of parts/as a whole simply recite the concept of defining and processing a trade.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions. The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts. The steps are still a combination made to perform a trade. The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea a programmed computer comprising a database and display device -is purely functional and generic. Nearly every computer will include a “database” and “display device” capable of performing the basic recited functions required by the method claims. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to define, store, display, test, create tradable pair, create order book -—are some of the most basic functions of a computer in the realm of processing trades. All of these computer See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing'... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161,1168 (Fed. Cir. 2018). Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and 
Evidence that unrelated security pairs trading is well known and not a new concept in pairs trading the examiner provides:
 “Household Heterogeneity and Asset Trade: Resolving the Equity Premium Puzzle in Three Countries” by Kocherlakota (2008), Imperfect Competition, Information Heterogeneity, and Financial Contagion by Pasquariello (2003); Pairs Trading Profits in Commodity Futures Markets by Bianchi (2009)
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts. The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 12, 15-16, 26, 17-18, 19-20 and 21-22 these dependent claim have also been reviewed with the same analysis as independent claim 7. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 7. Where 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 9, 25, 5-6 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) and further in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz)
In reference to Claim 1:
Maynard teaches:
(Currently Amended) A computer-implemented method ((Maynard) in at least para 0009, Claim 1), said method comprising:
in a programmed computer comprising at least one database storing a plurality of order books and data defining a plurality of order books and data defining plurality of pre-defined tradable pairs [match] of unrelated securities [complex order] as single orders in said respective plurality of order books ((Maynard) in at least FIG. 1, FIG. 2; para 0018 wherein the prior art teaches recognizing complex orders along with regular orders; wherein the prior art teaches storing a complex order which comprises a plurality of legs, para 0018-0019, para 0025-0028, para 0034, para 0038, para 0056-0057):
displaying, on a display device of at least one trader computing device, ... the plurality of pre-defined tradable pairs of unrelated securities, the at least one trader 
receiving, at the programmed computer, from the display device, input comprising a request to pair a combination ... tradable pairs; ((Maynard) in at least FIG. 2; abstract; para 0014, para 0026-0027, para 0029, para 0033-0035, para 0038);
testing, by the programmed computer, said combination to determine whether a pairing [matching] compatibility exists ... ((Maynard) in at least para 0032, para 0034-0036, para 0038);
... market data comprising liquidity for each of the first security and the second security in the request to pair ((Maynard) in at least FIG. 3; para 0015, para 0032, para 0067)
determining whether sufficient liquidity exists in the market data for both the first security and the second security ((Maynard) in at least para 0015 wherein the prior art teaches providing liquidity of each leg, para 0032, para 0067); 
creating, by the programmed computer, a new tradable pair of said combination when it is determined that the pairing compatibility exists; ((Maynard) in at least FIG. 2; para 0018, para 0025-0028, para 0031-0032, para 0035-0038);
creating a new order book among the plurality of order books defining associated with the new tradeable pair ((Maynard) in at least FIG. 2, para 0018, para 0025-0028, para 0032, para 0034, para 0036, para 0038, para 0051, para 0056-0057, para 0068 ); and
executing the new tradeable pair ((Maynard) in at least para 0057).
Although Maynard does not explicitly recite the term “pairs trade”, the prior art does teach complex orders,  comprising options contracts and hedging investments with legs managed as a single trade (see para 0004).  Legs and spreads are features of pairs trading.  Pair traders purchase options in order to protect against sector volatility. Maynard explicitly teaches a series of option contracts traded (see para 0027). Therefore, the prior art provides teaching and motivation that would have led one of ordinary skill in the art to arrive at the claimed limitation. 
Maynard does not explicitly teach:
•    unrelated securities
•    pairs trade
displaying, on a display device of at least one trader computing device, in a searchable and selectable format
receiving, ... input comprising a request to pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity, said combination absent from among the plurality of pre-defined tradable pairs
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair, determining whether sufficient liquidity exists in the market data for both the first security and the second security, responsive to determining that sufficient liquidity exists, determining whether a relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security, and responsive 
displaying, by the programmed computer, on at least one other among the one or more trader computing devices, the new tradable pair together with the plurality of pre-defined tradable pairs in the searchable and selectable format.
Pasquareillo teaches:
pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity, said combination absent from among the plurality of pre-defined tradable pairs ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252)
testing, by the programmed computer, said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg ((Pasquareillo) in at least Abstract; , page 230-page 232, page 233-236, page 239),  by:
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252), determining whether sufficient liquidity exists in the market data for both the first security and the second security ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252), responsive to determining that sufficient liquidity exists, determining 
The prior art Maynard explicitly teaches a trading system and method for complex trades.   As discussed before, according to SEC, rule 6.53C complex orders are regulated on the exchange markets and a subcategory of complex order are unrelated securities.  Although Maynard does not recite every type of sub-category of complex orders, the prior art makes clear that the system and method are for the specific purpose of executing complex orders.  Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk and provides the motivation for determining liquidity of complex orders.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of trades of Maynard to include the teaching of Pasquareillo since Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity
Davidowitz teaches:
displaying, on a display device of at least one trader computing device, in a searchable and selectable format ((Davidowitz) in at least FIG. 2; FIG. 3B, FIG. 5B, FIG. 6-11; para 0031 wherein the prior art teaches the data is accessed by client station for viewing; para 0050, para 0057-0059, para 0084, para 0170  )
receiving, ... input comprising a request to pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity ((Davidowitz) in at least FIG. 2; para 0057-0059) , said combination absent from among the plurality of pre-defined tradable pairs ((Davidowitz) in at least para 0050 wherein the prior art teaches new rule; para 0059 wherein the prior art teaches trader may add new spread...entering spread parameters, para 0070, para 0169 wherein the prior art teaches user may clear parameters for spread; para 0170, para 0181) 
testing, by the programmed computer, said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg ((Davidowitz) in at least FIG. 3, FIG. 5; para 0071, para 0105), 
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair, determining whether sufficient liquidity exists in the market data for both the first security and the second security, responsive to determining that sufficient liquidity exists, determining whether a relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security, and responsive to determining that sufficient liquidity exists in the market for both the first security 
Both Maynard and Davidowitz are directed toward trading across markets.  Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the technical tools and trade data content analysis of Maynard to include the teaching of Davidowitz since Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.   
Furthermore, Davidowitz teaches the financial instruments traded may involve more than one asset class and include cross-asset and the like, (see para 0051, para 0228, para 0295).  Therefore, although Davidowitz does not explicitly recite the term “unrelated securities” according the common meaning of the term, unrelated securities, are assets traded that are of a different class.  Accordingly the term “cross-asset” provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention.  Davidowitz provides the motivation that assets traded can be more than one class and include cross assets which can be any suitable “assets class”.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the assets traded of Maynard to include one or more 
In reference to Claim 3:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 3
 (Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), 
Maynard does not explicitly teach:
wherein said first proposed leg and said second proposed leg are each representative of one of the unrelated securities in said new tradable pair.
Pasquariello teaches:
wherein said first proposed leg and said second proposed leg are each representative of one of the unrelated securities in said new tradable pair ((Pasquariello) in at least Abstract; page 230, page 235-237, para 0246, page 253, page 268, page 278).
Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model 
In reference to Claim 9:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 9.
(Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), wherein the liquidity further comprises
a measure of liquidity and determining whether sufficient liquidity is present comprises determining if the measure of liquidity accommodates the request to pair in a market for said first proposed leg and said second proposed leg. ((Maynard) in at least para 0173-0176).
Pasquariello teaches and provides supporting evidence:
a measure of liquidity and determining whether sufficient liquidity is present comprises determining if the measure of liquidity accommodates the request to pair 
Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of trades of Maynard to include the teaching of Pasquareillo since Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity
In reference to Claim 25:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 25.
(Currently Amended) The computer-implemented method of claim 1, the new tradable pair (see rejection of claim 1 above) comprises:
receiving, by the programmed computer, from among the one or more trader computing devices, a selection of a tradable [orders] among the new tradable [orders] and the plurality 
entering, by the programmed computer, said selected tradable pair as a single pairs trade order into a corresponding order book among the plurality of order books and the new order book, the single pairs trade order having order parameters, a portion of the order parameters associated with a first leg of the single pairs trade order, another portion of the order parameters associated with a second leg of the single pairs trade order ((Maynard) in at least FIG. 1-2; Abstract; para 0006, para 0009, para 0025-0029, para 0033-0034. Para 0059, para 0064);
matching, by the programmed computer, information in one or more other trade orders to the order parameters of the single pairs trade order entered into the order book ((Maynard) in at least FIG. 1-2; para 0027-0028, para 0034, para 0038, para 0042-0045, para 0050-0059);
determining, by the programmed computer, whether the order parameters associated with said first leg and said second leg of the single pairs trade order are met ((Maynard) in at least FIG. 1-2; para 0027-0028, para 0034, para 0038, para 0042-0045, para 0050-0059); and
executing, by the programmed computer, said single pairs trade order as one single order when the order parameters associated with said first leg and said second leg are both met ((Maynard) in at least FIG. 3; para 0065-0069).
Although Maynard does not explicitly recite the term “pairs trade”, the prior art does teach complex orders,  comprising options contracts and hedging investments with legs managed as a single trade (see para 0004).  Legs and spreads are features of pairs trading.  Pair traders purchase options in order to protect against sector volatility. Maynard explicitly teaches a series of option contracts traded (see para 0027). 
Maynard does not explicitly teach:
pairs
Davidowitz teaches:
receiving, by the programmed computer, from among the one or more trader computing devices, a selection of a tradable pair among the new tradable pair and the plurality of predefined tradable pairs; ((Davidowitz) in at least para 0025, para 0040-0041, para 0054, para 0105, para 0110)
entering, by the programmed computer, said selected tradable pair as a single pairs trade order into a corresponding order book among the plurality of order books and the new order book, the single pairs trade order having order parameters, a portion of the order parameters associated with a first leg of the single pairs trade order, another portion of the order parameters associated with a second leg of the single pairs trade order ((Davidowitz) in at least FIG. 2, FIG. 3A-B; para 0057-0064)
matching [filling], by the programmed computer, information in one or more other trade orders to the order parameters of the single pairs trade order entered into the order book ((Davidowitz) in at least FIG. 3B; para 0037-0039, para 0065-0070);
determining, by the programmed computer, whether the order parameters associated with said first leg and said second leg of the single pairs trade order are met ((Davidowitz) in at last FIG. 2, FiG. 4para 0038-0039, para 0040-0041, para 0044, para 0089-0090)
Both Maynard and Davidowitz are directed toward trading system that include orders with legs.  Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the technical tools and trade data content analysis of Maynard to include the teaching of Davidowitz since Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.   
In reference to Claim 5:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 25.  Maynard further discloses the limitations of dependent claim 5
(Previously Presented) The computer-implemented method of claim 25 (see rejection of claim 25 above), wherein said matching further comprises 
matching the order parameters of the first leg and the second leg of the single pairs trade order using the one or more other trade orders in order books corresponding to each of the unrelated securities represented in said single pairs trade order ((Maynard) in at least FIG. 1; para 0027-0028, para 0034-0036 wherein the prior art teaches the complex order transacting all legs unless it fails then it is not executed as a complex order, para 0039-0045, para 0050-0052, para 0056-0057).
In reference to Claim 6:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 25.  Maynard further discloses the limitations of dependent claim 6
(Previously Presented) The computer-implemented method of claim 25 (see rejection of claim 25 above), wherein said matching further comprises 
matching said single pairs trade order to the one or more other trade orders corresponding to another pairs trade order in said order book. ((Maynard) in at least FIG. 1; para 0027-0028, para 0034-0036 wherein the prior art teaches the complex order transacting all legs unless it fails then it is not executed as a complex order; para 0039-0045, para 0050-0052, para 0056-0059).
In reference to Claim 13:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 25.  Maynard further discloses the limitations of dependent claim 13.
(Previously Presented) The computer-implemented method of claim 25, the method further comprising:
establishing a time period ((Maynard) in at least Abstract; para 0026-0027, para 0033, para 0035)
determining whether the single pairs trade order is matched to the one or more other trade orders within the time period ((Maynard) in at least para 0033, para 0035, para 0038, para 0043); and 
canceling the single pairs trade order if it is determined that the single pairs trade order is not matched to the one or more other trade orders within the time period ( (Maynard) in at least para 0062-0063)..
In reference to Claim 14:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 14.
(Previously Presented) The computer-implemented method of claim 1, the method
further comprising:
rejecting, by the programmed computer, said single pairs trade order when the order parameters associated with both said first leg and said second leg are not met.((Maynard) in at least para 0019, para 0034, para 0036, para 0062-0063, para 0066-0067)
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz) as applied to claim 1 above, and further in view of US Pub No. 2006/0089899 A1 by Durkin et al (Durkin)
In reference to Claim 4:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 4
(Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), 
Maynard does not explicitly teach:
wherein said created new tradable pair is represented by a unique identifier. 
Durkin teaches:
wherein said created new tradable pair is represented by a unique identifier. ((Durkin) in at least para 0051)
Both Maynard and Durkin teach matching and executing trades. Durkin teaches the motivation of a deal ID so that the seller and buyer have matching deal ID's so that the trade transaction data on both sides will have matching deal ID's. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction details of Maynard to include deal ID's as taught by Durkin since Durkin teaches the motivation of a deal ID so that the seller and buyer .
Claim 10-11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz) as applied to claim 9 above, and further in view of US Pub No. 2011/0145126 A1 by Rooney (Rooney)
In reference to Claim 10:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 9.  Maynard further discloses the limitations of dependent claim 10.
(Previously Presented) The computer-implemented method of claim 9 (see rejection of claim 9 above), wherein the investor demand further comprises 
Maynard does not explicitly teach:
one or more investor demand levels.
Rooney teaches:
one or more investor demand levels.((Rooney) in at least para 0136-0137)
Both Maynard and Rooney teach various rules and strategies utilized to determine if a

on trader demand for quantity over last number of trades in order to follow trading
strategy for low or high liquidity. It would have been obvious to one having ordinary
skill at the time of effective filing the invention was made to modify the rules/strategies for determining a trade as taught by Maynard to include the teaching of Rooney since Rooney teaches the motivation using evaluating liquidity based on trader demand for quantity over last number of trades in order to follow trading strategy for low or high liquidity.
In reference to Claim 11:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 11.
(Previously Presented) The computer-implemented method of claim [[23]] 1 (see rejection of claim 1 above), 
wherein said new tradable pair is created when there is both said liquidity to accommodate the request to pair ...((Maynard) in at least para 0174-0176)
Maynard does not explicitly teach:
and said marketable relationship exists.
Rooney teaches:
wherein said at least one tradable pair is created when there is both said liquidity to accommodate the request to pair and said marketable relationship exists {(Rooney) in at least Abstract; FIG. 3-4, FIG. 5A, FIG. 8-8; para 0008-0010, para 0023, para 0073-0074, para 0081, para 0096, para 0103, para 0106-0122, para 0115, para 0121 -0124, para 0134, para 0148, para 0154, para 0163-0166)
Both Rosenthal and Rooney teach various rules utilized to determine if a trade should be made. Rooney teaches the motivation using evaluating liquidity in order to follow trading strategy. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the rules for determining a trade as taught by  Rosenthal to include the teaching of Rooney since Rooney teaches the motivation using evaluating liquidity in order to follow trading strategy.
Claims 7, 12, 15, 19, 21-22 26 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) and further in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz)
In reference to Claim 7:
Maynard teaches:
 (Currently Amended) A computer system ((Maynard) in at least abstract), comprising: 
a memory component ((Maynard) in at least FIG. 1; para 0018);
at least one database storing a plurality of order books and configured to store data defining a plurality of pre-defined tradable pairs of unrelated securities as single orders in said respective plurality of order books ((Maynard) in at least FIG. 1; para 
a processing component coupled to said memory component, wherein the processing component comprises a pairs trading platform ((Maynard) in at least FIG. 1-2; para 0034, para 0050)configured to:
display, on a display device of at least one trader computing device, ... the plurality of pre-defined tradable pairs of unrelated securities, the at least one trader computing device being among one or more trader computing devices ((Maynard) in at least FIG. 1-2; para 0027, para 0034-0035);
receive, at the pairs trading platform, from the display device, input comprising a request to pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity ((Maynard) in at least para 0027, para 0034), ...
test said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg ((Maynard) in at least para 0032, para 0035-0036)  by:
...market data comprising liquidity for each of the first security and the second security in the request to pair ((Maynard) in at least FIG. 3; para 0015, para 0032, para 0067)
determining whether sufficient liquidity exists in the market data for both the first security and the second security ((Maynard) in at least para 0015 wherein the prior art teaches providing liquidity of each leg, para 0032, para 0067); 
create a new tradable pair of said combination when it is determined that the pairing compatibility exists ((Maynard) in at least para 0031-0032, para 0035-0038);
create a new order book among the plurality of order books defining the new tradeable pair ((Maynard) in at least FIG. 1; para 0027-0028, para 0034-0035, para 0038, para 0056-0057); and
execute the new tradable pair ((Maynard) in at least para 0057)
Although Maynard does not explicitly recite the term “pairs trade”, the prior art does teach complex orders,  comprising options contracts and hedging investments with legs managed as a single trade (see para 0004).  Legs and spreads are features of pairs trading.  Pair traders purchase options in order to protect against sector volatility. Maynard explicitly teaches a series of option contracts traded (see para 0027). Therefore, the prior art provides teaching and motivation that would have led one of ordinary skill in the art to arrive at the claimed limitation. 
Maynard does not explicitly teach:
display, on a display device of at least one trader computing device, in a searchable and selectable format
receive, at the pairs trading platform, from the display device, input comprising a request to pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity, said combination absent from among the plurality of pre-defined tradable pairs;
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair,
determining whether sufficient liquidity exists in the market data for both the first security and the second security,
responsive to determining that sufficient liquidity exists, determining whether relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security, and
responsive to determining that sufficient liquidity exists in the market for both the first security and the second security and that the relationship between the first security and the second security exists, affirming that the pairing compatibility exists: 
display, on at least one other among the one or more trader computing devices, the new tradable pair together with the plurality of pre-defined tradable pairs in the searchable and selectable format.
Pasquareillo teaches:
pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class  for a quantity  said combination absent from among the plurality of pre-defined tradable pairs; ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252)
test said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg ((Pasquareillo) in at least Abstract; , page 230-page 232, page 233-236, page 239),  by:
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair. ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252), determining whether sufficient liquidity exists in the market data for both the first security and the second security ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252), responsive to determining that sufficient liquidity exists, determining whether relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security ((Pasquareillo) in at least page 230-232, page 233, page 235-236, page 239)
The prior art Maynard explicitly teaches a trading system and method for complex trades.   As discussed before, according to SEC, rule 6.53C complex orders are regulated on the exchange markets and a subcategory of complex order are unrelated securities.  Although Maynard does not recite every type of sub-category of complex orders, the prior art makes clear that the system and method are for the specific purpose of executing complex orders.  Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk and provides the motivation for determining liquidity of complex orders.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo 
Davidowitz teaches:
display, on a display device of at least one trader computing device, in a searchable and selectable format, the plurality of pre-defined tradable pairs of unrelated securities, the at least one trader computing device being among one or more trader computing devices ((Davidowitz) in at least FIG. 2; FIG. 3B, FIG. 5B, FIG. 6-11; para 0031 wherein the prior art teaches the data is accessed by client station for viewing; para 0050, para 0057-0059, para 0084, para 0170  )
receive, at the pairs trading platform, from the display device, input comprising a request to pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity ((Davidowitz) in at least FIG. 2; para 0057-0059) , said combination absent from among the plurality of pre-defined tradable pairs; ((Davidowitz) in at least para 0050 wherein the prior art teaches new rule; para 0059 wherein the prior art teaches trader may add new spread...entering spread 
test said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg by: ((Davidowitz) in at least FIG. 3, FIG. 5; para 0071, para 0105), 
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair, determining whether sufficient liquidity exists in the market data for both the first security and the second security, responsive to determining that sufficient liquidity exists, determining whether relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security, and responsive to determining that sufficient liquidity exists in the market for both the first security and the second security and that the relationship between the first security and the second security exists, affirming that the pairing compatibility exists:  ((Davidowitz) in at least Abstract; HG. 2; FIG. 3A-B, FIG. 4; para 0008, para 0010-0013, para 0028-0032, para 0034-0036, para 0041, para 0043, para 0048, para 0061 ~ 0072, para 0086, para 0105-0108);
Both Maynard and Davidowitz are directed toward trading across markets.  Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the technical tools and trade data content 
Furthermore, Davidowitz teaches the financial instruments traded may involve more than one asset class and include cross-asset and the like, (see para 0051, para 0228, para 0295).  Therefore, although Davidowitz does not explicitly recite the term “unrelated securities” according the common meaning of the term, unrelated securities, are assets traded that are of a different class.  Accordingly the term “cross-asset” provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention.  Davidowitz provides the motivation that assets traded can be more than one class and include cross assets which can be any suitable “assets class”.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the assets traded of Maynard to include one or more asset classes of Davidowitz since Davidowitz provides the motivation that assets traded can be more than one class and include cross assets which can be any suitable “assets class”.  
In reference to Claim 12:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 12.
(Previously Presented) The system of claim 7 (see rejection of claim 7 above), wherein the processing component is further configured to:
identify a first security from a first asset class associated with the first proposed leg ((Maynard) in at least para 0018-0019, para 0025, para 0028, para 0034, para 0036); and 
identify a second security from a second asset class associated with the second proposed leg. ((Maynard) in at least para 0018-0019, para 0028, para 0034, para 0036)
In reference to Claim 15:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 15.
(Previously Presented) The system of claim 7 (see rejection of claim 7 above), 
Maynard does not explicitly teach:
wherein each of the first proposed leg and the second proposed leg is associated with a different asset class.
Pasquariello teaches:
wherein each of the first proposed leg and the second proposed leg is associated with a different asset class. ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252)
Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model 
In reference to Claim 19:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 19.
 (Currently Amended) The system of claim [[24]] 7 (see rejection of claim 7 above), wherein the liquidity further comprises a 
Maynard does not explicitly teach:
measure of liquidity and wherein the determining of whether sufficient liquidity is present comprises determining whether the measure of liquidity accommodates the request to pair in a market for said first proposed leg and said second proposed leg.
Pasquariello teaches:
measure of liquidity and wherein the determining of whether sufficient liquidity is present comprises determining whether the measure of liquidity accommodates the request to pair in a market for said first proposed leg and said second proposed leg. ((Pasquariello) in at least page 230, page 233-236),  
Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of trades of Maynard to include the teaching of Pasquareillo since Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity
In reference to Claim 21:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 21.
 
establish a time period; ((Maynard) in at least Abstract; para 0026-0027, para 0033, para 0035);
determine whether the single pairs trade order is matched to the one or more other trade orders within the time period ((Maynard) in at least para 0033, para 0035, para 0038, para 0043); and
cancel the single pairs trade order if it is determined that the single pairs trade order is not matched to the one or more other trade orders within the time period ((Maynard) in at least para 0062-0063).
In reference to Claim 22:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 22.
 (Previously Presented) The system of claim 26, wherein the processing component is further configured to:
reject the single pairs trade order when the order parameters associated with both said first leg and said second leg are not met. .((Maynard) in at least para 0019, para 0034, para 0036, para 0062-0063, para 0066-0067)
In reference to Claim 26:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 26.
(Currently Amended) The system of claim 7, wherein to execute the new tradable pair the processing component (see rejection of claim 7 above) is further configured to:
receive, from among the one or more trader computing devices, a selection of a tradable pair among the new tradable pair and the plurality of pre-defined tradable [orders] ((Maynard) in at least Abstract; FIG. 1; FIG. 2; para 00009, para 0027-0028, 3xpara 0034-0035) 
enter said selected tradable pair as a single pairs trade order into a corresponding order book among the plurality of order books and the new order book, the single pairs trade order having order parameters, a portion of the order parameters associated with a first leg of the single pairs trade order, another portion of the order parameters associated with a second leg of the single pairs trade order ((Maynard) in at least FIG. 1-2; Abstract; para 0006, para 0009, para 0025-0029, para 0033-0034. Para 0059, para 0064);
match information in one or more other trade orders to the order parameters of the single pairs trade order entered into the order book ((Maynard) in at least FIG. 1-2; para 0027-0028, para 0034, para 0038, para 0042-0045, para 0050-0059);
determine whether the order parameters associated with said first leg and said second leg of the single pairs trade order are met ((Maynard) in at least FIG. 1-2; para 0027-0028, para 0034, para 0038, para 0042-0045, para 0050-0059); 
execute said single pairs trade order as one single order when the order parameters associated with said first leg and said second leg are both met. ((Maynard) in at least FIG. 3; para 0065-0069).
Although Maynard does not explicitly recite the term “pairs trade”, the prior art does teach complex orders,  comprising options contracts and hedging investments with legs managed as a single trade (see para 0004).  Legs and spreads are features of pairs trading.  Pair traders purchase options in order to protect against sector volatility. Maynard explicitly teaches a series of option contracts traded (see para 0027). Therefore, the prior art provides teaching and motivation that would have led one of ordinary skill in the art to arrive at the claimed limitation. 
Maynard does not explicitly teach:
pairs
Davidowitz teaches:
receive, from among the one or more trader computing devices, a selection of a tradable pair among the new tradable pair and the plurality of pre-defined tradable pairs; ((Davidowitz) in at least para 0025, para 0040-0041, para 0054, para 0105, para 0110)
enter said selected tradable pair as a single pairs trade order into a corresponding order book among the plurality of order books and the new order book, the single pairs trade order having order parameters, a portion of the order parameters associated with a first leg of the single pairs trade order, another portion of the order  ((Davidowitz) in at least FIG. 2, FIG. 3A-B; para 0057-0064)
match information in one or more other trade orders to the order parameters of the single pairs trade order entered into the order book ((Davidowitz) in at least FIG. 3B; para 0037-0039, para 0065-0070);
determine whether the order parameters associated with said first leg and said second leg of the single pairs trade order are met ((Davidowitz) in at last FIG. 2, FiG. 4para 0038-0039, para 0040-0041, para 0044, para 0089-0090)
Both Maynard and Davidowitz are directed toward trading system that include orders with legs.  Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the technical tools and trade data content analysis of Maynard to include the teaching of Davidowitz since Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.   
In reference to Claim 17:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 26.  Maynard further discloses the limitations of dependent claim 17.
(Previously Presented) The system of claim 26 (see rejection of claim 26 above), 
wherein the matching by the processing component further comprises matching the order parameters of each of the first leg and the second leg of the single pairs trade order using the one or more other trade orders in order books corresponding to each of the ... securities represented in said single pairs trade order. ((Maynard) in at least FIG. 1; para 0027-0028, para 0034-0036 wherein the prior art teaches the complex order transacting all legs unless it fails then it is not executed as a complex order; para 0039-0045, para 0050-0052, para 0056-0057). 
Maynard does not explicitly teach:
unrelated securities
Pasquariello teaches:
unrelated securities ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252)
Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of trades of Maynard to include the teaching of Pasquareillo since Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price 
In reference to Claim 18:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 26.  Maynard further discloses the limitations of dependent claim 18.
(Previously Presented) The system of claim 26 (see rejection of claim 26 above), 
wherein the matching by the processing component further comprises matching said single pairs trade order using the one or more other trade orders corresponding to another pairs trade order in the order book. ((Maynard) in at least FIG. 1; para 0027-0028, para 0034-0036 wherein the prior art teaches the complex order transacting all legs unless it fails then it is not executed as a complex order; para 0039-0045, para 0050-0052, para 0056-0059).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz) as applied to claim 7 above, and further in view of US Pub No. 2006/0089899 A1 by Durkin et al (Durkin)
In reference to Claim 16:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 16.
(Previously Presented) The system of claim 7 (see rejection of claim 7 above), 
Maynard does not explicitly teach:
wherein said created new tradable pair is represented by a unique identifier.
Durkin teaches:
wherein said created new tradable pair is represented by a unique identifier. ((Durkin) in at least para 0051)
Both Maynard and Durkin teach matching and executing trades. Durkin teaches the motivation of a deal ID so that the seller and buyer have matching deal ID's so that the trade transaction data on both sides will have matching deal ID's. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction details of Maynard to include deal ID's as taught by Durkin since Durkin teaches the motivation of a deal ID so that the seller and buyer have matching deal ID's so that the trade transaction data on both sides will have matching deal ID's.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz) as applied to claim 7 above, and further in view of US Pub No. 2011/0145126 A1 by Rooney (Rooney)
In reference to Claim 20:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 20.
(Previously Presented) The system of claim  7 (see rejection of claim 7 above), 
Maynard does not explicitly teach:
wherein the investor demand further comprises one or more investor demand levels.
Rooney teaches:
wherein the investor demand further comprises one or more investor demand levels. .((Rooney) in at least para 0136-0137)
Both Maynard and Rooney teach various rules and strategies utilized to determine if a trade should be made. Rooney teaches the motivation using evaluating liquidity based on trader demand for quantity over last number of trades in order to follow trading strategy for low or high liquidity. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the rules/strategies for determining a trade as taught by Maynard to include the teaching of Rooney since Rooney teaches the motivation using evaluating liquidity based on trader or high liquidity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697